Title: To George Washington from William Pike, 26 June 1790
From: Pike, William
To: Washington, George



Sir
Newbury port [Mass.] 26th June 1790

My friends in Congress have been so good as to inform me that the Excise Act will probably pass very soon. Mr Gerry has been so obliging as to write me that he would nominate me to you sir for the appointment of a Collr of Excise for the port of Newbury Port, and such part of Essex County as you may be pleased to annex to it—this State did several Years past divide the County for the purpose of Collecting the Excise, the particular towns annex’d to the Eastern district I take the freedom to enclose. should you be pleased to assign me this district or a less one, or only Newbury port I shall retain a greatfull remembrance of it. for my Abilities to execute the trust I must refer to my friends Mr Gerry, King and Dalton. my connections and nearest friends have all been among the early patriots in the late glorious revolution and they have in general contributed largely & suffer’d much in the cause. with the greatest Respect I have the honour to be sir your most obedt Servt

Willm Pike

